DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  In line 5, “1000” should read –1,000--. In line 7, “100 000” should read –100,000--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “contains the following constituents (in % by weight),” which renders the claim indefinite. Firstly, there is insufficient antecedent basis for “the following constituents.” Secondly, the use of parentheses around the limitation “(in % by weight)” makes it unclear whether the limitation is optional or required. For the purposes of examination, the claim 1 is given the broadest reasonable interpretation such that the limitation “contains the following constituents (in % by weight)” is interpreted as contains in % by weight.

Claims 2-7 are dependent on claim 1 and are thus also rejected for the same reasons.
Claim 2 recites the limitation “the ratio of the proportion of Fe to the portion of Si is at least 1.5 and not more than 3.8,” which renders the claim indefinite.
Claim 2 recites the limitation "the ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the proportion of Fe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the proportion of Si" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, the limitation “the ratio of the proportion of Fe to the portion of Si is at least 1.5 and not more than 3.8” in claim 2 is interpreted as a ratio of a content of Fe to a content of Si is at least 1.5 and not more than 3.8.
Claim 3 recites the limitation “characterized in that at least two fractions of iron silicides are present, with first iron silicides having a diameter of not more than 0.3 µm and a density of from 200 to 400 particles per 1000 µm2 and second iron silicides having a diameter of at least 1 µm and not more than 15 µm and a density of from 20 to 50 particles per 100 000 µm2,” which renders the claim indefinite, because it is unclear what is meant by “two fractions.” For the purposes of examination, 2, and wherein the second iron silicides have a diameter of at least 1 µm and not more than 15 µm and a density of from 20 to 50 particles per 100,000 µm2.
Claim 4 recites the limitation “the proportion of Sn is at least 0.5% by weight,” which renders the claim indefinite. There is insufficient antecedent basis for the limitation “the proportion.” For the purposes of examination, the claim is given the broadest reasonable interpretation such that the limitation is interpreted as a content of Sn is at least 0.5% by weight.
Claim 5 is dependent on claim 4 and is thus also rejected for the same reasons.
Claim 5 recites the limitation “the proportion by volume of β phase is not more than 5%,” which renders the claim indefinite. There is insufficient antecedent basis for the limitation “the proportion.” For the purposes of examination, the claim is given the broadest reasonable interpretation such that the limitation is interpreted as a content by volume of β phase is not more than 5%.
Claim 6 recites the limitation “the proportion of Sn is not more than 0.09% by weight,” which renders the claim indefinite. There is insufficient antecedent basis for the limitation “the proportion.” For the purposes of examination, the claim is given the broadest reasonable interpretation such that the limitation is interpreted as a content of Sn is not more than 0.09% by weight.
Claim 7 is dependent on claim 6 and is thus also rejected for the same reasons.
Claim 7 recites the limitation “the proportion by volume of the β phase is not more than 4%,” which renders the claim indefinite. There is insufficient antecedent basis for the limitation “the proportion.” For the purposes of examination, the claim is given the broadest reasonable interpretation such that the limitation is interpreted as a content by volume of the β phase is not more than 4%.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites the limitation “Sn is at least 0.5% by weight,” which fails to further limit claim 1, which recites “optionally up to a maximum of 1.5% of Sn,” because the limitation recited in claim 4 is broader than the limitation recited in claim 1. For example, the limitation recited in claim 4 allows for contents of Sn greater than 1.5%. Examiner suggests amending claim 4 to recite Sn is at least 0.5 % by weight and up to 1.5% by weight.
Claim 5 is dependent on claim 4 and is thus rejected for the same reasons.
Claim 5 recites the limitation “a tin-rich phase is present at phase boundaries between α phase and β phase,” which fails to further limit independent claim 1, which recites “microstructure consists of α phase and β.”  Note that the transitional phrase "consists of" recited in claim 1 excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03. Thus, the microstructure recited in claim 1 excludes additional phases, such as the tin-rich phase recited in claim 5.
Claim 7 recites the limitation “the proportion by volume of the β phase is not more than 4%,” which fails to further limit independent claim 1, which recites “a microstructure consists of α and β phase” which requires a non-zero amount of β phase. The limitation recited in claim 7 allows for 0% by .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-3 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to disclose or adequately suggest the sliding element as claimed. In particular, the closest prior art, Gaag et al. (US 2007/0227631), as cited in the IDS dated 8/10/2018, hereinafter “Gaag,” teaches a copper-zinc alloy suited for a valve guide, which reads on a sliding element, comprising, in wt. %, 59-73% Cu, 0.2-4% Si, 0.2-3% Fe, 0-0.2% Sn, 0-0.2% Pb, ≤0.03% P, and a balance of Zn and inevitable impurities (Abstract, [0005]-[0006], [0024]), which satisfies or overlaps with the instantly claimed chemical composition ranges. Gaag further teaches that its copper-zinc alloy has a microstructure composed of α phase and β phase ([0016]. Gaag also teaches that the microstructure may include Fe-Mn silicides ([0016]), which reads on iron silicides embedded in the microstructure.
However, Gaag does not teach or fairly suggest wherein the microstructure has a content by volume of the α phase of at least 90%. In contrast, Gaag teaches that the microstructure comprises up to 80% α phase ([0016]), which is far below the instantly claimed range. Gaag provides no teaching or motivation to one of ordinary skill in the art to have at least 90% by volume of α phase, as required by claim 1. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-3 and 6 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734